Case 17-32997        Doc 29     Filed 12/05/18     Entered 12/05/18 14:50:28          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-32997
         Paul Heard
         Sarah Heard
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/03/2017.

         2) The plan was confirmed on 01/05/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/18/2018.

         5) The case was dismissed on 09/28/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $15,150.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-32997       Doc 29         Filed 12/05/18    Entered 12/05/18 14:50:28                Desc         Page 2
                                                    of 4



 Receipts:

        Total paid by or on behalf of the debtor                 $2,400.04
        Less amount refunded to debtor                               $0.00

 NET RECEIPTS:                                                                                      $2,400.04


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $1,681.24
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $136.80
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $1,818.04

 Attorney fees paid and disclosed by debtor:                   $103.48


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim       Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
 AES STUDENT LOAN SRV CTR          Unsecured           0.00           NA              NA            0.00       0.00
 AMERICASH LOANS LLC               Unsecured         800.00      1,643.56        1,643.56           0.00       0.00
 AVANT INC                         Unsecured      4,180.00       3,823.82        3,823.82           0.00       0.00
 CITY OF CHICAGO DEPT OF FINANCE   Unsecured      2,100.00       2,725.75        2,725.75           0.00       0.00
 CITY OF CHICAGO DEPT OF FINANCE   Unsecured            NA       2,615.58        2,615.58           0.00       0.00
 ECMC                              Unsecured            NA           0.00            0.00           0.00       0.00
 ECMC                              Unsecured           0.00          0.00            0.00           0.00       0.00
 ED FINANCIAL SERVICES             Unsecured           0.00           NA              NA            0.00       0.00
 ILLINOIS STUDENT ASSIST COMM      Unsecured            NA           0.00            0.00           0.00       0.00
 INTERNAL REVENUE SERVICE          Unsecured            NA         196.92          196.92           0.00       0.00
 INTERNAL REVENUE SERVICE          Priority       1,200.00         580.49          580.49           0.00       0.00
 LVNV FUNDING                      Unsecured         732.00        879.86          879.86           0.00       0.00
 LVNV FUNDING                      Unsecured         802.00        780.25          780.25           0.00       0.00
 PORTFOLIO RECOVERY ASSOC          Unsecured      1,497.00       1,497.82        1,497.82           0.00       0.00
 PORTFOLIO RECOVERY ASSOC          Unsecured      2,095.00       2,137.14        2,137.14           0.00       0.00
 PORTFOLIO RECOVERY ASSOC          Unsecured      1,358.00       1,422.83        1,422.83           0.00       0.00
 PORTFOLIO RECOVERY ASSOC          Unsecured            NA         432.03          432.03           0.00       0.00
 QUANTUM3 GROUP                    Unsecured         624.00        677.64          677.64           0.00       0.00
 QUANTUM3 GROUP                    Unsecured         653.00        705.01          705.01           0.00       0.00
 QUANTUM3 GROUP                    Unsecured         806.00        865.53          865.53           0.00       0.00
 QUANTUM3 GROUP                    Unsecured      3,777.00       3,815.40        3,815.40           0.00       0.00
 QUANTUM3 GROUP                    Unsecured         549.00        648.89          648.89           0.00       0.00
 ILLINOIS TOLLWAY                  Unsecured         200.00           NA              NA            0.00       0.00
 INBOX LOAN                        Unsecured         500.00           NA              NA            0.00       0.00
 MAGE AND PRICE                    Unsecured         140.00           NA              NA            0.00       0.00
 ARROW ONE LENDING                 Unsecured         400.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-32997      Doc 29       Filed 12/05/18    Entered 12/05/18 14:50:28                 Desc         Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim           Claim         Claim        Principal        Int.
 Name                               Class   Scheduled        Asserted      Allowed         Paid           Paid
 TD BANK USA NA                 Unsecured      1,620.00         1,729.13      1,729.13           0.00         0.00
 TIDEWATER FINANCE COMPANY      Unsecured      6,608.00         7,467.17      7,467.17           0.00         0.00
 TIDEWATER FINANCE COMPANY      Secured        9,675.00         9,675.00      9,675.00        418.52       163.48
 UNITED STUDENT AID FUNDS       Unsecured           0.00            0.00          0.00           0.00         0.00
 US DEPARTMENT OF EDUCATION     Unsecured           0.00            0.00          0.00           0.00         0.00
 US DEPARTMENT OF EDUCATION     Unsecured           0.00            0.00          0.00           0.00         0.00
 WELLS FARGO DEALERS SERVICES   Unsecured     23,782.00       11,538.12     11,538.12            0.00         0.00


 Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00                  $0.00
       Mortgage Arrearage                                      $0.00               $0.00                  $0.00
       Debt Secured by Vehicle                             $9,675.00             $418.52                $163.48
       All Other Secured                                       $0.00               $0.00                  $0.00
 TOTAL SECURED:                                            $9,675.00             $418.52                $163.48

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                 $0.00                 $0.00
        Domestic Support Ongoing                              $0.00                 $0.00                 $0.00
        All Other Priority                                  $580.49                 $0.00                 $0.00
 TOTAL PRIORITY:                                            $580.49                 $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                           $45,602.45                   $0.00                 $0.00


 Disbursements:

        Expenses of Administration                              $1,818.04
        Disbursements to Creditors                                $582.00

 TOTAL DISBURSEMENTS :                                                                           $2,400.04




UST Form 101-13-FR-S (9/1/2009)
Case 17-32997        Doc 29      Filed 12/05/18     Entered 12/05/18 14:50:28            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/03/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
